DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2,963,046 to Goodrich.  
Goodrich discloses a valve stem cap being tethered to a valve stem, the assembly comprising a cap assembly (11), including cover (10) press fit thereon being threaded onto a valve stem of an inflatable tire wherein the cap is configured to inhibit debris from collecting in the valve stem, and a tether (18) being rotatably coupled between said cap assembly and valve stem wherein said tether is configured to inhibit the cap from being lost when said cap is removed from the valve stem, as recited in claim 1.  The cap assembly has a top wall and an outer wall extending away therefrom, the outer wall being continuously arcuate about a center point of the top wall such that the cap has a cylindrical shape, the outer wall having a distal edge with respect to the wall to define an opening into the cap, with the outer wall having an inside surface and an outer surface, the inside surface being threaded thereby facilitating the inside surface to threadably engage the valve stem, as recited in claim 2.  Col. 2, lines 8-12, discloses the top end of the tether in the form of a circle or collar (20) for rotatable engagement into a groove (21), which includes first and second lips extending about a full circumference of the outside surface, the lips being aligned with and being coextensive with the distal edge of the outer wall thereby forming a space or the groove between the first lip and second lip, as recited in claims 3 and 4.  The outside surface of the cap assembly has a plurality of depressions/serrations, extending toward the inside surface, wherein each of the depressions extending between the top wall and the first lip, wherein the depressions are spaced apart from each other, distributed between the top wall and the lip for enhancing the grip of the cap assembly, as recited in claim 5.  The tether has a first end and a second end, the tether assembly including a first ring/circle/collar (20) having an outer surface and an inner surface, the outer surface having a first end of the tether being coupled thereto, the first ring being positioned in the space/groove between the first lip and second lip having an inner surface resting against the outer surface of the outer wall of the cap, the first ring being rotatable around the cap thereby facilitating the cap to rotate without rotation of the tether, as recited in claim 6.  A second ring (15) is either threaded or pressed in place at a position beneath the cap. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich in view of U.S. 6,119,714 to Otzen.
Goodrich discloses the recited structure, as discussed in the preceding paragraph, including providing a second ring (15) in connection with the tether assembly (18), the second ring being threaded or pressed at a position beneath the cap, wherein the ring includes a lateral projection (16) and slot (17) through which tether is slidable.  The tether further includes stop/hook (19) which engages the slot, thus preventing the tether and cap assembly from disconnection from the valve stem and being lost when the cap is removed from the valve stem.  Goodrich, however does not disclose the second ring being coupled to the tether.  The Otzen reference discloses, fig. 10, a valve cap assembly, including a cap (310) and tether (325), wherein the assembly includes a first ring coupled to the cap and a first end of the tether and second ring coupled to a second end of the tether, the second ring being positioned onto the valve stem thus preventing the cap from being lost when it is not positioned on the end of the valve stem.  It would have been obvious to one having ordinary skill in the art the time the invention was filed to modify the device of Goodrich, such that the end of the tether is coupled to the second ring, as suggested by Otzen, wherein it is known in the art to couple one end of the tether to the cap, and a second end to the valve stem, via a ring or otherwise in order to prevent the loss of the cap when it is not positioned on the valve stem.      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing valve stem closures, most including tethers to prevent loss of the cap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


May 11, 2022
P. F. Brinson